 W. R. AMES CO.W. R. Ames Company and International Association ofMachinists and Aerospace Workers,AFL-CIO,DistrictLodge No.87. Case 20-CA-5846May 18, 1970DECISION AND ORDERBy MEMBERSFANNING,BROWN,AND JENKINSUpon a charge filed byInternationalAssociation ofMachinists and Aerospace Workers, AFL-CIO, DistrictLodge No. 87, herein called the Union, the GeneralCounsel of the National LaborRelationsBoard, bythe Regional Director for Region 20, issued a complaintdated December 17, 1969, against the W. R. AmesCompany, herein called Respondent, alleging thatRespondent had engaged in and was engaging in unfairlabor practices within the meaning of Section 8(a)(5)and (1) and Section 2 (6) and (7) of the National LaborRelations Act, as amended. Copies of the charge, com-plaint, and notice of hearing before a Trial Examinerwere duly served upon Respondent.With respect to the unfair labor practices, the com-plaint alleges in substance that on October 13, 1969,the Union was duly certified as the exclusive bargainingrepresentative of Respondent's employees in the unitfound appropriate by the Board and that, since onor about November 14, 1969, and thereafter, Respondenthas refused and is refusing to recognize and bargainwith the Union as such exclusive bargaining representa-tive, although the Union has requested and is requestingitto do so. On about January 15, 1970, Respondentfiled its answer, which denied the commission of theunfair labor practices alleged and raised the followingaffirmative defenses:1."Respondent admits an election was held butdenies that an uncoerced or lawful majority ofthe unit employees selected the Union as theirexclusive collective bargaining representative;"2."Respondent admits that the Union was certifiedby the Board but denies that the certification waslawful, proper or just and denies the Union isthe lawful, proper representative of [Respondent's]unit employees;"3."Respondent asserts that the Acting RegionalDirector's Report on Objections contains improperconclusions of fact and law and improper recom-mendations that the Company's objections in firstamended objections be overruled and the Unionbe certified as the collective bargaining representa-tive of the Company's unit employees;"4."Respondent contends further that the Unionwas improperly certified in this matter and thatitsobjections in first amended objections shouldbe sustained because of the reasons and argumentsset forth in its exceptions to Regional Director'sReport on Objections and brief in support thereof;"5."Respondent contends that it has been denieddue process in not being allowed to have a hearing487regarding its objections in first amended objec-tions. "On February 18, 1970, the General Counsel filed withthe Board a Motion for Summary Judgment with attacheddocuments which were incorporated in the motion, sub-mitting, in effect, that there are no issues of fact orlaw requiring a hearing, and praying the issuance ofa Decision and Order finding the violations as allegedin the complaint. Thereafter, on February 19, 1970,the Board issued an order transferring case to the Boardand notice to show cause why the General Counsel'sMotion for Summary Judgment should not be granted.Thereafter,Respondent filed an answer to notice toshow cause and request for oral argument.'Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connectionwith this case to a three-member panel.Upon the entire record in this case, the Board makesthe following:Ruling on the Motion for Summary JudgmentThe record before us establishes that on January14, 1969, the Union filed a petition in Case 20-RC-8580,seeking to represent certain employees of W. R. AmesCompany, herein called Respondent or Employer, atits Fresno, California, location.On February 10, 1969, the Regional Director forRegion 20, approved a stipulation for certification uponconsent election in the above case, providing for anelection in the following unit of employees:All production and maintenance employees includ-ing truckdrivers, and shipping and receiving clerks,employed by the Employer at its Fresno, California,location, excluding all other employees, guards,and supervisors, as defined in the Act.On May 23, 1969, an election by secret ballot 'inthe unit described above was conducted under the super-vision of the Regional Director. The official tally ofballots served upon the parties at the conclusion ofthe election showed that of approximately 24 eligiblevoters, 15 cast ballots for, and 7 cast ballots againstthe Union. There were 2 challenged ballots, which wereinsufficient to affect the results of the election. There-after, about May 29, 1969, Respondent filed timely objec-tions to the election, and on June 25, 1969, filed firstamended objections to conduct effecting results of theelection.On July 29, 1969, pursuant to an investigationof the objections filed byRespondent, the ActingRegion-alDirector issued a Report on Objections recommendingthat the Board overrule the objections in their entiretyand issue an appropriate certification of representative.On about August 15, 1969, the Respondent filed withthe Board its exceptions to the Acting Regional Director'sReport on Objections, and a brief in support of Employ-er's exceptions to Acting Regional Director's Reporton Objections. On October 13, 1969, the Board issued'In our opinion the record, the exceptions, and answer to our noticeto show cause adequately present the issues and positions of the partiesWe therefore deny the motion182 NLRB No. 69 488DECISIONSOF NATIONALLABOR RELATIONS BOARDa Decision and Certification of Representative adoptingthe Acting Regional Director's findings and recommenda-tions and certifying the Union as the exclusive represent-ative of all employees in the above-described unit forpurposes of collective bargaining with respect to ratesof pay, wages, hours of employment, and other termsand conditions of employment..About November 6, 1969, the Union requested thatRespondent bargain collectively with it as the representa-tive of the employees in the certified unit, but Respondentrefused.On November 19, 1969,'the Union filed thecharge upon which these proceedings are predicated.In its answer to the Board's notice to show cause,Respondent attacks the validity of the certification, con-tending that its objections to the election held on May23, 1969, should not have been overruled and that inany event it should have been 'afforded a hearing ,onitsobjections.The Respondent 'opposes the GeneralCounsel's Motion for Summary Judgment and submitsthat said motion should be denied in its entirety; thatthe complaint in this matter should be dismissed; andthat a hearing should be directed with regard to theCompany's objections to the election.FINDINGS OF FACT1.BUSINESS OF THE RESPONDENTRespondent is, and has been at all times materialherein,a California corporation with a plant at Fresno,California,and is engaged in the manufacture, sale,wholesale,and installation of sprinkler irrigation sys-tems. During the part year,the corporation purchasedand received at its Fresno,California,location, goodsvalued in excess of $50,000 directly from suppliers locat-ed outside the State of California.Respondent admits, and we find,thatRespondentis, and at all times material herein has been,an employerengaged in commerce and in operations affecting com-merce within the meaning of Section 2(2), (6), and(7).II.THE LABOR ORGANIZATION INVOLVEDInternational Association of Machinists and AerospaceWorkers,AFL-CIO,District Lodge No. 87, is a labororganization within the meaning of Section 2(5) of theAct.,It is thus clear that Respondent's answer to the noticeto show cause questions the validity of the Board'sDecision and Certification of Representative on the sameground heretofore presented to, the Board in its excep-tions to the Acting Regional Director's Report on Objec-tions.Respondent neither asserts that it has any newlydiscovered evidence, nor sets out any special circum-stances warranting reexamination by the Board of thedetermination made in the representation proceedingsinCase 20-RC-8580.2 In essence, therefore, Respond-ent's answer to notice to show cause attempts to relitigateissues which were ipvolved in the prior representationcase and which have already been considered and reject-ed by the Board. Accordingly, and as Respondent con-cedes, its refusal to bargain, we find that Respondenthas not raised any issue which is properly triable inthe instant unfair labor practice proceeding.'As all material issues have been previously decidedby the Board or are admitted by Respondent's answerto this complaint, there are no matters requiring a hearingbefore a Trial Examiner. Accordingly, the General Coun-sel'sMotion for Summary Judgment is granted. Onthe basis of the record before us, the Board makesthe following:,2In its unpublished Decision, the Board adopted,.pro forma,theActing Regional Director's recommendation that Objections 1, 3, 4,and 8 be overruled in the absence of exceptions theretoMoreover,the Board found that even if all of the facts alleged in the attachmentsto the Employer's exceptions were true, such facts would not warrantsetting aside the election The Board therefore found that the Employer'sexceptions to the Acting Regional Director's recommendations thatObjections 2, 5, 6, and 7 be overruled do not warrant reversal ofthe Acting Regional Director with respect thereto, or a hearing',PittsburghPlateGlassCompany v N L R B, 331 U S 146,BancoCredito y Ahorro Ponceno,167 NLRB 397III.THE UNFAIR LABOR PRACTICESA. TheRepresentationProceeding1.The unitThe following employees constitute a unit appropriatefor collective-bargaining purposes within the meaningof Section 9(b) of the Act:All production and maintenance employees includ-ing truckdrivers, and shipping and receiving clerks,employed by the Employer at its Fresno, California,location, excluding all other employees, guards andsupervisors as defined in the Act.2.The certificationOn May 23, 1969, a majority of the employees ofRespondent in the appropriate unit, in a secret-ballotelection conducted under the supervision of the RegionalDirector for Region 20, designated the Union as theirrepresentative for the purposes of collective bargainingwith the Respondent, and on October 13, 1969, theUnion was certified as the collective-bargaining repre-sentative of the employees in the said unit and continuesto be such representative.B.The Request to Bargain and Respondent's RefusalCommencing on or' about November 6, 1969, andcontinuing to date, the Union has requested and isrequesting Respondent to bargain collectively with theUnion as the exclusive collective-bargaining representa-tive of all the employees in the above-described unit.SinceNovember 14, 1969, and continuing, to date,Respondent has refused, and continues to refuse, to W. R. AMES CO.bargain collectively with the Union as exclusive collec-tive-bargaining representative of all employees in saidunit.Accordingly, we find that that Union was duly certifiedby the Board as the collective-bargaining representativeof the employees of the Respondent in the appropriateunit described above in the Board's certification, andthat the UnionatalltimessinceOctober 13, 1969,has been and now is the exclusive bargaining representa-tive of all the employees in the aforesaid, unit, withinthemeaning of section 9(a) of the Act. We furtherfind that Respondent has, since November 14, 1969,refused to bargain collectively with the Union 'as theexclusive bargaining representative of its employees inthe appropriate unit, and that by, such refusal, theRespondent has engagedin, and is engagingin,unfairlabor practices within the meaning of Section 8(a)(5)and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICE UPONCOMMERCEThe acts of Respondent set forth in section III, above,occurring in connection with its operations as describedin section I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the severalstates, and tend to lead to labor disputes burdeningand obstructing 'commerce and the free flow of com-merce.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(5)and (1) of theAct, we shallorder that it cease anddesist,therefrom;upon request, bargain collectively withthe Union as the exclusive representative of all employ-ees in the appropriate unit;and, if an understandingis reached,embody such understanding in a signed agree-ment.In order to insure that the employees in the appropriateunitwillbe accorded the services of their selectedbargaining agent for the periodprovided by law, weshall construe the initial year of certification as beginningon the date the Respondent commences to bargain ingood faith with the Union as the recognized bargainingrepresentative in the appropriate unit. See:Mar-JacPoultry Company, Inc.,136NLRB785;Commerce Com-panydl bl a Lamar Hotel,140 NLRB 226, 229, enfd.328 F.2d 600(C.A. 5), cert.denied379 U.S. 817;BurnettConstructionCompany,149NLRB 1419, 1421, enfd.350 F.2d 57 (C.A. 10).,CONCLUSIONS OF LAW1.The W.R.Ames Company,Fresno, California,is an Employer engaged in commerce within the,meaningof Section 2(6) and(7) of the Act.2. InternationalAssociationofMachinistsandAerospace Workers,AFL-CIO,District Lodge No. 87,489isa labor organization within the meaning of Section2(5) of the Act.3.Allproductionandmaintenanceemployeesemployed by the Employer at its Fresno, California,location including truckdrivers, and shipping and receiv-ing clerks, but excluding all other employees, guards,and supervisors as defined in the Act, constitute a unitappropriate, for the purposes of collective bargainingwithinthe meaningof Section 9(b) of the Act.4.Since October 13, 1969, the above-named labororganization has been the exclusive representative ofall employees in the aforesaid 'appropriate unit for thepurposes 'of collective bargaining within the meaningof Section 9(a) of the Act.5.By refusing on or about November 44, 1969, andit all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bargain-ing representative of all the employees in the appropriateunit,Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(5) of the Act.6.By the aforementioned refusal to bargain, Respond-ent has interfered with, restrained, and coerced, andis interferingwith,restraining,and coercing employeesin the exercise of the rights guaranteed them in Section7 of the Act,and, has thereby engaged in, and is engagingin, unfair labor practices within the meaning of Section8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.'ORDERPursuant to Section' 10(c) of the National Labor Rela-tionsAct, as amended, the National Labor RelationsBoard hereby orders that Respondent, W. R. AmesCompany, Fresno, California, its officers, agents, succes-sors, and assigns,shall:1.Cease and desist from:(a)Refusing to bargaincollectivelyconcerning wages,hours, and other terms and conditions of employment,with InternationalAssociationofMachinistsandAerospace Workers, AFL-CIO, District Lodge No. 87,as the exclusive bargaining representative of its employ-ees in the following appropriate unit:All production and maintenance employees includ-ing truckdrivers, and shipping and receiving clerks,employed by the Employer at its Fresno, California,location, excluding all other employees, guards,and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the rights guaran-teed them by Section 7 of the Act.Take the following affirmative action which theBoard finds will effectuate the policies of the Act: ,'(a)Upon request, bargain with the above-named labororganization,as the exclusive representative of allemployees in the aforesaid appropriate unit, with respectto rates of pay, wages, hours, and other terms and 490DECISIONSOF NATIONALLABOR RELATIONS BOARDconditions of employment, and, if an understandingis reached, embody said understanding in a signed agree-ment(b) Post at its principle office at Fresno, California,copies of the attached notice markedAppendix"Copies of said notice, on forms provided by theRegionalDirectorfor Region20, shall, after being duly signedby Respondent's representative,be posted by Respond-ent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in-e^nspicuousplaces,includingallplaces where notices to employeesare customarily posted Reasonable steps shall be takenby Respondentto insurethat said notices are not altered,defaced or covered by any other material(c)Notify said Regional Director for Region 20, inwriting,within 10 days from the date of this Decisionand Order, what steps Respondent has taken to complyherewith'In the event this Order is enforced by a Judgment of the UnitedStatesCourt of Appeals the wordsin thenotice readingPostedby Order of the National Labor Relations Board shall readPostedPursuant to a Judgment of the United States Court of Appeals Enforcingan Order of the National Labor Relations BoardAerospace Workers, AFL-CIO District Lodge No87, as the exclusive representative of the employeesin the bargaining unit described belowWE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the ActWE WILL, upon request, bargain with the above-named Union, as the exclusive representative ofallemployees in the bargaining unit describedbelow, with respect to wages, hours, and otherterms and conditions of employment, and, if anunderstanding is reached, embody such understand-ing in a signed agreementThe bargaining unit isAllproduction and maintenance employeesincluding truckdrivers,and shipping andreceiving clerks, employed by the Employerat its Fresno, California, location, excludingallother employees, guards, and supervisorsas defined in the ActAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively withInternationalAssociationofMachinistsandDatedByW R AMES COMPANY(Employer)(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting, and must not be altered,defaced, or covered by any other materialIf employees have any questions concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board'sRegionalOffice, 13050 FederalBuilding,450 Golden Gate Avenue, San Francisco, Cali-fornia 94102, Telephone 415-556-3197